NOTICE OF ALLOWABILITY
This action is in response to the amendments and remarks filed 06/25/2021; wherein claims 1-5 are pending and Allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ amendments and remarks filed 06/25/2021 have been fully considered and are persuasive.
The Examiner agrees with Applicants’ argument that the closest prior art Yamada and JP’771, who disclose monolithic separation membrane structures having a support body with filtration cells and water collection cells, do not disclose the limitation of independent claim 1:
a thickness of a first partition wall of the base body which is the shortest distance  between an outermost edge of the first filtration cell and an outermost edge of the water collecting cell is thicker than a thickness of a second partition wall of the base body, which is the shortest distance between an outermost edge of the first filtration cell and an outermost edge of the second filtration cell 
Thus the prior art is not seen to disclose the monolithic separation membrane structure as claimed in independent claim 1.
Thus Claims 1-5 are non-obvious in view of the prior art and are Allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773